      Case 1:15-md-02673-PGG Document 344 Filed 10/28/19 Page 1 of 1




Jon R. Roellke
Partner
+1.202.739.5754
jon.roellke@morganlewis.com



October 28, 2019


BY ECF AND BY HAND

The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:      In re Treasuries Securities Auction Antitrust Litig., No. 15-md-2673 (PGG)

Dear Judge Gardephe:

         This firm represents defendants Tradeweb Markets LLC, Tradeweb IDB Markets, Inc., and
Dealerweb Inc. (together “Tradeweb”) in the above-referenced action. We write with respect to
Judge Oetken’s recent decision in In re Mexican Government Bonds Antitrust Litigation, No. 18-cv-
2830 (JPO), 2019 WL 4805854 (S.D.N.Y. Sept. 30, 2019) (“MGB”) that is the subject of the letters
submitted to the Court by the Dealer Defendants on October 4, 2019 (Dkt. 341) and the plaintiffs
on October 14, 2019 (Dkt. 342). Although Tradeweb is not alleged to have participated in the
alleged Auction Conspiracy that is the subject of those letters, MGB also supports dismissal of the
Boycott Conspiracy claims against Tradeweb. As Judge Oetken recognized, “[a]n antitrust
complaint that ‘fail[s] to connect each or any individual entity to the overarching conspiracy . . .
cannot ordinarily survive a motion to dismiss.” MGB, at *6. Here, as set forth in Tradeweb’s
papers in support of its motion to dismiss, plaintiffs’ Complaint fails to connect Tradeweb to the
alleged Boycott Conspiracy because there are no allegations that Tradeweb itself participated in
any of the supposed parallel conduct upon which that alleged Conspiracy is based, or that
Tradeweb engaged in any specific conduct other than its mere existence as a joint venture. See
Tradeweb MTD at 15 (Dkt. 282); Tradeweb Reply at 1-2 (Dkt. 284). Thus, Plaintiffs’ claims against
Tradeweb must be dismissed because “Plaintiffs have failed to articulate a link between their
allegations” and any conduct undertaken by Tradeweb. MGB, at *7.

Respectfully submitted,

/s/ Jon R. Roellke

Jon R. Roellke

cc: All counsel of record via ECF.




                                                  Morgan, Lewis & Bockius        LLP

                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004                 +1.202.739.3000
                                                  United States                        +1.202.739.3001
